Butler, J.
In view of the proofs, it must be held that the libel-ants rendered a salvage seiwice. It is clear that they tied up the tug, which had become unfastened, with no one on board, and was so near the outer end of the dock as to be in some danger of escaping, or passing beyond reach of the firemen on shore; they also did something towards extinguishing the fire, and preventing her destruction. The services were not hazardous, nor of great value, and occupied but little time. They must be compensated accordingly. I believe the sum of $75 will be a sufficient and fair compensation, and this sum is allowed. A decree may be so entered.